               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                         BILLINGS DIVISION

CHARLES M. BUTLER, III and               CV 17-50-BLG-SPW-TJC
CHOLE BUTLER,
           Plaintiffs,
                                         ORDER
vs.

UNIFIED LIFE INSURANCE
COMPANY; HEALTH PLANS
INTERMEDIARIES HOLDINGS,
LLC, dba Health Insurance Innovations;
HEALTH INSURANCE
INNOVATIONS, INC.; ALLIED
NATIONAL, INC.; NATIONAL
BROKERS OF AMERICA, INC.; THE
NATIONAL CONGRESS OF
EMPLOYERS, INC.; and DOES 1-10,
              Defendants.
_______________________________
UNIFIED LIFE INSURANCE
COMPANY and ALLIED NATIONAL,
INC.,
              Crossclaimants and
              Third-Party Claimants,
vs.

HEALTHPLANS INTERMEDIARIES
HOLDINGS, LLC, dba Health
Insurance Innovations; HEALTH
INSURANCE INNOVATIONS, INC.
               Crossclaim Defendants,

and
NATIONAL BROKERS OF
AMERICA, INC.,
           Crossclaim Defendant,
and
MULTIPLAN, INC.,
             Third-Party Defendant.
______________________________
MULTIPLAN, INC.,
             Counterclaimant,

vs.

UNIFIED LIFE INSURANCE
COMPANY and ALLIED NATIONAL
INC.,
            Counterclaim
            Defendants.

      Third-Party Defendant MultiPlan, Inc. moves for the admission of Katie

Cicardo Mannino to practice before this Court in this case with Adrian A. Miller

and Michelle M. Sullivan to act as local counsel. Ms. Mannino’s application

appears to be in order.

      Accordingly, IT IS HEREBY ORDERED that Plaintiff’s motion to admit

Katie Cicardo Mannino pro hac vice is GRANTED on the condition that Ms.

Mannino shall do her own work. This means that Ms. Mannino must do her own

writing, sign her own pleadings, motions, and briefs, and appear and participate

personally. Counsel shall take steps to register in the Court’s electronic filing

system (“CM-ECF”). Further information is available on the Court’s website,

www.mtd.uscourts.gov, or from the Clerk’s Office.

      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

Ms. Mannino, within fifteen (15) days of the date of this Order, files a pleading
acknowledging her admission under the terms set forth above.

      DATED this 18th day of April, 2019.

                                     _______________________________
                                     TIMOTHY J. CAVAN
                                     United States Magistrate Judge
